Citation Nr: 0837097	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  02-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for dependents' educational 
assistance pursuant to the provisions of Chapter 35 of Title 
38, United States Code.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

4.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 until May 
1970.  The veteran died in October 2001, and the appellant is 
the veteran's surviving spouse.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a February 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Muskogee, Oklahoma 
(hereinafter RO).  The appellant's claims were adjudicated by 
the Board in an October 2006 Board decision.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (hereinafter Court).  In an Order dated 
March 5, 2008, the Court remanded the case to the Board for 
readjudication pursuant to a Joint Motion for Partial Remand 
(hereinafter Joint Motion).  Another issue addressed by the 
Board in its October 2006 decision, entitlement to an 
evaluation in excess of 30 percent for cystic nodular acne 
with secondary scarring for accrued benefits purpose, was 
withdrawn by the appellant and will not be discussed in the 
following decision.  

The second page of the Joint Motion stated that the appellant 
wished to withdraw the issue of entitlement to DIC pursuant 
to 38 U.S.C.A. §  1318.  There is some confusion, however, as 
pages five and six of the Joint Motion reflect an apparent 
desire to have the issue of DIC pursuant to 38 U.S.C.A. 
§ 1311 (a provision governing the payment of DIC benefits to 
a surviving spouse) remanded for further development and 
consideration.  Further, the March 5, 2008, Order requested 
that the issue of entitlement to DIC under 38 U.S.C.A. § 1311 
be remanded.  It is unclear as to whether typographical 
errors were made as the matter of "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311 was not addressed by the Board in 
its October 2006 decision.  Given the conflicts in the 
record, the matter of whether the appellant wishes to go 
forward on the claim for DIC pursuant to 38 U.S.C.A. § 1318 
is unclear and should be clarified on remand. 

Subsequent to the October 2006 Board decision, the 
appellant's attorney raised the issue of entitlement to a 
total disability rating for compensation based on individual 
unemployability (TDIU) for accrued benefits purposes, 
asserting in essence that such a claim should be "inferred" 
as having been pending at the time of the veteran's death.  
Given the circumstances of this case, to include the fact 
that there was "evidence of unemployability" at the time of 
the veteran's death in the form of the August 2000 statement 
from a VA vocational consultant as discussed below, the 
inferred claim for TDIU for accrued benefits purpose is 
referred to the RO for initial adjudication.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

The issues of entitlement to service connection for the cause 
of the veteran's death, entitlement to eligibility for 
dependents' educational assistance pursuant to the provisions 
of Chapter 35 of Title 38, United States Code, and 
entitlement to DIC under the provisions of 38 U.S.C. § 1318 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  At the time of his death, a claim for an increased rating 
for PTSD was pending before VA.

2.  The appellant's claim of entitlement to accrued benefits 
was received within one year of the veteran's death.

3.  The objective evidence did not reflect that the veteran's 
PTSD resulted in occupational and social impairment with 
deficiencies in most areas, such as family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene or 
an inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 
percent for PTSD, for accrued benefits purposes, have not 
been met under the VA Schedule for Rating Disabilities and 
referral for an extraschedular rating is not indicated.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 3.1000, 4.130, Diagnostic Code 
9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Additionally, the VCAA is not applicable to appeals involving 
the distribution of benefits, such as accrued benefits, as 
opposed to actual entitlement to the benefit.  Sims v. 
Nicholson, 19 Vet. App. 453 (2006).  Accrued benefits claim 
are essentially decided on the basis of evidence of record at 
the time of the veteran's death.

Nevertheless, the RO did properly notify the appellant, in a 
letter dated in February 2006, regarding the general 
information necessary to substantiate claims for accrued 
benefits.  She was also informed of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The requirement of requesting that the claimant 
provide any evidence in her possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

The February 2006 letter did not inform the appellant as to 
the law pertaining to the assignment of disability ratings or 
effective dates.  However, as the instant decision denies the 
appellant's claim, no effective date will be assigned.  
Although the February 2006 letter was not sent until after 
the initial adjudication of the claim, the actions of the RO 
have served to provide the appellant with actual notice of 
the information needed to prevail in a claim for accrued 
benefits, and the RO has not committed any notification error 
that has affected the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, and the actions taken by VA have essentially 
cured any error in the timing of notice.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal; notification errors 
did not affect the essential fairness of the adjudication.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In 
addition, the Joint Motion did not indicate there were any 
prejudicial notification errors with respect to the issue 
adjudicated herein. 

VA also has a duty to assist in the development of the claim, 
bearing in mind that an adjudication of a claim for accrued 
benefits must be based on evidence constructively on file at 
the time of the veteran's death.  38 C.F.R. § 3.1000.  This 
duty includes assisting the appellant in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Prior to the veteran's death, VA 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and evidence presented on 
behalf of the veteran.  The reports from the VA examinations 
afforded the veteran, in particular, a December 1999 VA 
psychiatric examination, are also adequate to equitably 
adjudicate the issue addressed below.  Significantly, neither 
the appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim for an increased rating for PTSD for the purpose of 
accrued benefits that has not been obtained.  The Joint 
Motion also did not identify any additional records that 
should have been obtained.  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria/Analysis

The appellant is claiming entitlement to accrued benefits.  
Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled, on the basis of evidence in the file at the date of 
death (accrued benefits) and due and unpaid for a period of 
not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  [A revision to the law regarding accrued benefits 
claims, enacted by Congress and signed by the President as 
the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by 
repealing the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits; however, this revision relates only to 
cases where the veteran's death occurred on or after the date 
of enactment, December 16, 2003, and does not affect cases 
involving deaths prior to that date, as here.] Applications 
for accrued benefits must be filed within one year after the 
date of death.  38 U.S.C.A. § 5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the veteran's claim, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); 
cert. denied, 117 S. Ct. 2478 (1997) (holding that "the 
substance of the survivor's claim is purely derivative from 
any benefit to which the veteran might have been 'entitled' 
at his death [and gives the survivor] the right to stand in 
the shoes of the veteran and pursue his claim after his 
death.")

Therefore, the Board's primary analysis must be one that 
considers the underlying claim-in this case, the claim of 
entitlement to a rating in excess of 50 percent for PTSD.  
However, the evidence for consideration must have been 
constructively in the veteran's file at the time of his 
death. 38 C.F.R. § 3.1000.

At the outset, it is noted that the veteran died on October 
[redacted], 2001.  The appellant's claim of entitlement to accrued 
benefits was received in January 2002.  As such, the timing 
requirements set forth under 38 U.S.C. § 5121(c) have been 
satisfied.

The Board will now address the merits of the claim.  Again, 
the claim pending at the time of the veteran's death was that 
of entitlement to a rating in excess of 30 percent for PTSD.  
The PTSD claim pending at the time of the veteran's death was 
raised in correspondence received by the RO on September 23, 
1999.  As such, the rating period on appeal is from September 
23, 1998, one year prior to the date of receipt of the 
reopened increased rating claim.  See 38 C.F.R. § 
3.400(o)(2).  Again, the only evidence for consideration 
under the unique circumstances of this accrued benefits claim 
is evidence constructively in the veteran's file at the time 
of the veteran's death.  See 38 C.F.R. § 3.1000.

In its October 2006 decision, the Board determined that based 
on the evidence of record at the time of the veteran's death, 
a 50 percent rating for PTSD for accrued benefits was 
warranted.  The Board determined that the criteria for a 70 
percent rating for PTSD was not warranted based on the 
evidence on file at the time of the veteran's death.  The 
Joint Motion found fault with this determination, noting that 
the Board did not adequately discuss the impact of the 
veteran's PTSD on his employment or determine whether 
extraschedular consideration was warranted.  More 
specifically, the Joint Motion found that the Board's 
assessment that an August 2000 statement by a VA Vocational 
Consultant that found the veteran to be unemployable lacked 
probative value because he had not indentified himself as a 
medical professional was "contrary to this Court's recent 
holding that it is the rating specialist, and not the medical 
examiner, who determines whether a claimant is 
unemployable."  See Moore v. Nicholson, 21 Vet. App. 211, 
219-220 (2007). 

With consideration of the directives of the Joint Motion, the 
Board finds that notwithstanding the August 2000 opinion of 
the August VA Vocational Consultant, a 70 percent rating for 
PTSD is not warranted based on the evidence of record at the 
time of the veteran's death in light of the fact that 
specific criteria for a 70 percent rating codified at 38 
C.F.R. § 4.130 simply were not demonstrated by this evidence, 
to include the reports from a December 1999 VA psychiatric 
examination.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (finding the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria); 
see also Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

With regard to these specific criteria, in order to be 
entitled to a 70 percent evaluation, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  

In the present case, there is no showing of speech that is 
intermittently illogical, obscure, or irrelevant.  To the 
contrary, the VA examination in December 1999 noted no speech 
abnormalities, while stating that the veteran spoke with a 
soft voice.  A November 2000 VA social work assessment 
indicated that the veteran was able to articulate his 
thoughts clearly and concisely.  Finally, a private 
psychiatric evaluation performed by P. J. M., Ed., LPC, and 
J. R. C., Ph.D. indicated slow and flattened speech, but 
failed to show any other abnormalities in speech or 
communication.

The evidence of record during the rating period on appeal 
also fails to demonstrate obsessional rituals, near-
continuous panic or impaired impulse control. Furthermore, 
there is no indication of spatial disorientation.  Rather, 
the veteran was alert and oriented upon VA examination in 
December 1999.  A November 2000 VA social work assessment 
again showed that he was alert and oriented.  Finally, the 
November 2000 private psychiatric evaluation revealed that 
the veteran was oriented to place and situation.

In determining that a 70 percent evaluation for the veteran's 
PTSD is not warranted, the Board acknowledges that the 
veteran had a disheveled appearance upon private psychiatric 
evaluation in November 2000.  However, the overall evidence 
does not exhibit neglect of appearance or hygiene such as to 
warrant a higher evaluation.  The Board further acknowledges 
the veteran's reports of suicidal ideation, especially around 
the holidays.  However, he indicated that he had no plan to 
act on such thoughts.  He had denied suicidal ideation in the 
earlier December 1999 VA examination and in an August 2000 VA 
clinical record.

Overall, the competent evidence does not reflect 
symptomatology commensurate with the criteria associated with 
the next-higher 70 percent rating under Diagnostic Code 9411.  
In so finding, the Board recognizes the Global Assessment of 
Functioning (GAF) score of 33 assigned upon private 
psychiatric evaluation in November 2000.  However, as 
discussed below, this score does not in itself justify a 
higher rating here. 

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  Scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  See 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for 
rating purposes].

In the present case, there is no showing of impaired reality 
testing.  Rather, the December 1999 VA examination report 
indicated that the veteran had good contact with reality.  
Moreover, while the November 2000 private psychiatric 
evaluation indicated paranoid attitudes, the examiner did not 
believe that these had become organized into a delusional 
belief system.  The evidence also fails to reveal any 
impairment in communication, as previously discussed.  
Therefore, the primary basis for the GAF score of 33 appears 
to be the veteran's depressed mood and its effects on his 
daily life.  Such symptomatology has already been fully 
considered in a 50 percent evaluation.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, a schedular evaluation is not inadequate.  
Ratings in excess of 50 percent are provided for certain 
manifestations of the veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture.  The veteran did not require frequent 
hospitalizations due to his PTSD disorder during the time in 
question, and his service-connected residuals did not show 
functional limitation beyond that contemplated by a 50 
percent rating.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

In sum, based on the above discussion, the Board finds that a 
rating in excess of 50 percent for the veteran's PTSD for 
accrued benefits purposes is not warranted pursuant to 38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
 

ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
for accrued benefits purposes is denied. 



REMAND

As noted in the Introduction, it is unclear whether the 
appellant is pursuing the matter of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  Clarification should be 
sought on remand.

The Joint Motion found fault with the fact that the Board did 
not discuss whether, in light of the fact a medical article 
received in April 2002 described the relationship between 
stress related psychiatric disorders and coronary artery 
disease, it had an obligation to obtain an medical opinion as 
to whether there was a relationship between PTSD and the 
cause of the veteran's death.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  As such, and in light of the fact 
that another medical article was received in May 2008 
discussing the relationship between PTSD and coronary artery 
disease, the case is REMANDED for the action described below: 

1.  The appellant should be contacted and 
asked whether she wishes to pursue the 
matter of DIC benefits under 38 U.S.C.A. 
§ 1318.  She should be told that if she 
fails to respond to the inquiry, the RO 
will assume that she wishes to pursue the 
matter.

2.  The claims file is to be given to an 
appropriate physician who, based on a 
review of the medical evidence contained 
therein, to include the medical articles 
referenced above, answer the following 
question: 

Is it at least as likely as not that the 
veteran's service connected PTSD caused 
or substantially contributed to his 
death, or was such a cause or substantial 
contribution to his death unlikely?   

The opinion should be supported by 
citation to clinical findings of record. 

3.  Thereafter, the claims for 
entitlement to service connection for the 
cause of the veteran's death, dependents' 
educational assistance pursuant to the 
provisions of Chapter 35 of Title 38, 
United States Code, and entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 
(provided the appellant indicates that 
she wishes to pursue this matter and/or 
fails to respond) must be readjudicated 
by the RO.  If this readjudication does 
not result in a complete grant of all 
benefits sought by the appellant in 
connection with these claims, the 
appellant and her attorney must be 
provided a supplemental statement of the 
case and an appropriate period of time 
must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




			
	STEVEN L. COHN	F. JUDGE FLOWERS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


